As filed with the Securities and Exchange Commission on November 8, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09447 Jacob Funds Inc. (Exact name of Registrant as specified in charter) C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Name and address of agent for service) (424)-237-2164 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. JACOB INTERNET FUND JACOB SMALL CAP GROWTH FUND JACOB MICRO CAP GROWTH FUND JACOB WISDOM FUND Annual Report August 31, 2013 Jacob Internet Fund Jacob Small Cap Growth Fund Jacob Micro Cap Growth Fund Jacob Wisdom Fund Annual Report August 31, 2013 The Jacob Internet Fund, Jacob Small Cap Growth Fund and Jacob Micro Cap Growth Fund are mutual funds with the primary investment objective of long-term growth of capital. The Jacob Wisdom Fund is a mutual fund with the primary investment objective to maximize total investment return consisting of a combination of income and capital appreciation. The Jacob Internet Fund has current income as a secondary objective. Investment Adviser Jacob Asset Management of New York LLC TABLE OF CONTENTS Letter From the Manager 1 Industry Breakdown 4 Schedule of Investments 13 Statements of Assets and Liabilities 24 Statements of Operations 26 Statements of Changes in Net Assets 28 Financial Highlights 32 Notes to the Financial Statements 39 Report of Independent Registered Public Accounting Firm 55 Additional Information on Fund Expenses 56 Additional Information 59 Dear Fellow Investors, It was a strong twelve month period for the equity markets.Many indices hit new highs, buoyed by positive indicators around the globe.Here in the U.S., the economy continues to expand, albeit modestly.Europe, encouragingly, appears to have bottomed and shows signs it may be beginning to recover.Even emerging markets have turned a corner, exhibiting more stability in recent months.While certain risks remain in the stock market, they are being superseded by a gradual global recovery. One of investors’ top concerns is whether the recent rise in interest rates will continue, and whether that will impede our recovery or cause stock valuations to fall.We are of the view that, given the economic outlook, a rise that is not too dramatic should present only a slight headwind.To some extent, it could even fuel a fund flow reversal, as investors exit the bond market and begin to reallocate to stocks.This dynamic may already be at play, as demonstrated in the market strength and rising valuations seen over the last several months. We believe that if the recovery continues, it is likely the Fed will taper it’s $85 billion per month bond buying program and allow interest rates to rise.Such a move would affect certain sectors more than others, meaning the type of rotation we’ve seen since the spring would likely continue.We believe the technology, healthcare and energy sectors in particular should benefit from this trend. Jacob Internet Fund For the fiscal year ended August 31, 2013, Jacob Internet Fund returned 25.74%, ahead of the NASDAQ Composite Index, which returned 18.97%.Our best-performing Fund racked up most of its outperformance in the past six months.Though the stock market was led in the first half by economically sensitive industries—like housing, autos, and consumer names—investors started to desert those areas when interest rates began to rise.At that point, our performance was buoyed by investor rotation toward technology stocks and other less interest-rate affected sectors. A number of our technology holdings outperformed significantly, enjoying returns in the triple digits.Some of the standout stocks were long-held favorites.Shutterfly, TripAdvisor, Yahoo and Yelp all contributed meaningfully to our outperformance. Also worthy of note, this spring we finally took a position in Facebook, a company we had patiently steered clear of in the aftermath of its much-hyped IPO.We felt that the stock’s valuation had declined to attractive levels while, at the same time, the company has done a terrific job of improving its fundamentals.In particular, they have proven that they can monetize the challenging transition to mobile computing, and have started delivering ads on smartphones.We bought our shares at attractive valuations, and the stock has since risen so dramatically that it has grown to be one of our largest positions. Jacob Small Cap Growth Fund Jacob Small Cap Growth Fund Investor Class was up 27.11% during the fiscal year ended August 31, 2013, virtually in line with the benchmark Russell 2000 Growth Index, which returned 28.14%.As with the Jacob Internet Fund, this Fund’s performance suffered in the first half when investors were favoring cyclicals, but went on to greatly outperform in the second half, as the market started rotating back into our favored sectors.In this case, our performance was driven in large part by the continued strength in healthcare stocks. In healthcare, we bought a position in antibiotic developer Trius Therapeutics, which was quickly acquired by Cubist Pharmaceuticals for a hefty premium (also held in the Jacob Micro Cap Growth Fund).Our holding in Celldex Therapeutics, a company that is developing promising new cancer vaccine immunotherapy, showed a triple-digit rise—as did Dexcom, a maker of devices used by diabetes patients for continuous glucose monitoring. Certain technology holdings excelled during this period.In July, we were pleased that Cisco acquired one of our long-held positions, security hardware and software company Sourcefire, for a significant premium—proving our thesis that even in an era of budget tightening, network security is an area that continues to grow.Yelp had a stellar year, with triple-digit returns (Sourcefire and Yelp are also held in the Jacob Internet Fund).Finally, Multimedia Games, a major gaming machine company that is entering the Nevada market, was also a big performer in the period (also held in the Jacob Micro Cap Growth Fund). 1 Jacob Micro Cap Growth Fund Jacob Micro Cap Growth Fund Institutional Class was up 32.44%, outperforming the Russell Microcap Growth Index, which returned 32.47% for the nine months ended August 31, 2013.One of our strongest performers was Celldex (see above), a larger holding in this Fund compared to the Jacob Small Cap Growth Fund.In fact, this company saw its market cap balloon so much during the period, on news of strong cancer therapy data, that we took our profits and sold our shares in order to stay within our microcap mandate.This is a high class problem that we hope to repeat again and again in the future. A newcomer to the Fund was TearLab, which we added in the first half of the year.We are heartened to see that in the six months since then, this company’s testing devices for dry eye disease have rapidly been adopted by medical practitioners as standard of care in the industry.Orders have been accelerating and an increased number of insurers are covering the devices. Another fascinating new name is iCAD, a leader in the cutting-edge field of computer-aided detection and treatment for cancer.This FDA-approved innovative technology is already being used to treat breast cancer and various types of skin cancer.We are encouraged by signs that the broader medical community is starting to consider these therapies as substitutes for long standing treatment options. Jacob Wisdom Fund Jacob Wisdom Fund was up 8.40% for the fiscal year ended August 31, 2013, compared to the benchmark S&P 500 Index, which returned 18.70%.While we usually aim to come closer to the performance of the S&P 500 Index with this conservatively positioned, low-risk portfolio, this was a difficult period for two reasons. It’s no secret that Apple weathered a major correction during the first half of the year, and our relatively large position going into the year hurt our performance, particularly during the second quarter.However, we took the opportunity to selectively add to our holding as the price dropped to even more attractive levels.We view Apple as a long-term holding, as this uniquely cash-rich company transitions to a period of slower growth but rising dividends. In the second half, our significant weighting in mortgage REITs hurt our performance, as these stocks proved to be even more sensitive to interest rates than we had previously believed.As ten-year Treasury rates rose, the companies showed that they were unable to effectively hedge against interest rate risk.In the latest quarter, we started to sell our REIT holdings, and ended the fiscal period with only a small position remaining. During the period, we added two substantial positions to the portfolio: IBM and Dover Corp.Both companies have had very high returns on invested capital and excellent operations.They are shareholder friendly, with an established track record of buying back stock and steadily increasing dividends.In addition, Dover has announced plans to spin off its valuable communications business, which sells sensors to the smartphone market to companies such as Apple, Google and Samsung.Our expectations are that this savvy move could unlock substantial shareholder value. Going forward, we will continue to closely monitor the signals from the Fed with the expectation that we are likely entering a period of gradually rising interest rates.We are optimistic that the global recovery underway will continue and that the Funds’ holdings are well positioned for this environment.As always, we are committed to staying true to our philosophy and process and thank you for investing with us. Ryan Jacob Chairman and Chief Investment Officer Frank Alexander Portfolio Manager 2 Past performance is not a guarantee of future results. Must be accompanied or preceded by a prospectus. The opinions expressed above are those of the portfolio manager and are subject to change.Forecasts cannot be guaranteed. Mutual fund investing involves risk; loss of principal is possible.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.There are more specific risks inherent in investing in the Internet area, particularly with respect to smaller capitalized companies and the high volatility of Internet stocks.The Funds can invest in small-and mid-cap securities which involve additional risks such as limited liquidity and greater volatility.Investments in micro capitalization companies may involve greater risks, as these companies tend to have limited product lines, markets and financial or managerial resources.Micro cap stocks often also have a more limited trading market, such that the Adviser may not be able to sell stocks at an optimal time or price.In addition, less frequently-traded securities may be subject to more abrupt price movements than securities of larger capitalized companies.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer term debt securities.Diversification does not assure a profit or protect against loss in a declining market. Fund holdings are subject to change and should not be construed as a recommendation to buy or sell any security.Current and future portfolio holdings are subject to risk. Please refer to the schedule of investments for complete Fund holdings information. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The NASDAQ Composite Index is a market capitalization weighted index that is designed to represent performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange.The Russell 2000 Growth Index measures the performance of the small cap growth segment of the U.S. equity universe.It includes those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The Russell Microcap Growth Index measures the performance of the microcap growth segment of the U.S. equity market.It includes those Russell Microcap Index companies with higher price-to-book ratios and higher forecasted growth values.It is not possible to invest directly in an index. Performance data reflects fee waivers and in the absence of these waivers performance would be reduced. The Funds are distributed by Quasar Distributors, LLC. 3 JACOB INTERNET FUND INDUSTRY BREAKDOWN AS OF AUGUST 31, 2013 (as a percentage of total investments less securities lending) (Unaudited) 4 JACOB SMALL CAP GROWTH FUND INDUSTRY BREAKDOWN AS OF AUGUST 31, 2013 (as a percentage of total investments) (Unaudited) 5 JACOB MICRO CAP GROWTH FUND INDUSTRY BREAKDOWN AS OF AUGUST 31, 2013 (as a percentage of total investments) (Unaudited) 6 JACOB WISDOM FUND INDUSTRY BREAKDOWN AS OF AUGUST 31, 2013 (as a percentage of total investments) (Unaudited) 7 Comparison of $10,000 Investment in Jacob Internet Fund vs. Indices (Unaudited) Average Annual Total Return through August 31, 2013 One Year Five Year Ten Year Jacob Internet Fund % % % S&P 500® Index % % % NASDAQ Composite Index % % % Bloomberg U.S. Internet Index % % % The Standard & Poor’s 500® Index (S&P 500®) is a capital-weighted index, representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ stocks.The Bloomberg U.S. Internet Index is a capitalization-weighted index comprised of U.S. internet companies that have a market capitalization greater than $250 million.The returns of the indices are not reduced by any fees or operating expenses. This chart assumes an initial gross investment of $10,000 made on September 1, 2003 and reflects the fees charged on an account.Returns shown include the reinvestment of all dividends, but do not include the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. 8 Comparison of $10,000 Investment in Jacob Small Cap Growth Fund Institutional Class vs. Russell 2000 Growth Index (Unaudited) Cumulative Total Return through August 31, 2013 (Since November 12, 2012) Jacob Small Cap Growth Fund Institutional Class 36.55% Russell 2000 Growth Index 32.02% The Russell 2000 Growth Index is an unmanaged index which is comprised of securities in the Russell 2000 Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios.The return of the index is not reduced by any fees or operating expenses. This chart assumes an initial gross investment of $10,000 made on November 12, 2012 (commencement of operations) and reflects the fees charged on an account.Returns shown include the reinvestment of all dividends, but do not include the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. 9 Comparison of $10,000 Investment in Jacob Small Cap Growth Fund Investor Class vs. Russell 2000 Growth Index (Unaudited) Returns as of August 31, 2013 Annual Return One Year Three Year Since Inception Jacob Small Cap Growth Fund Investor Class % % % Russell 2000 Growth Index % % % The Russell 2000 Growth Index is an unmanaged index which is comprised of securities in the Russell 2000 Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios.The return of the index is not reduced by any fees or operating expenses. This chart assumes an initial gross investment of $10,000 made on February 1, 2010 (date of reorganization) and reflects the fees charged on an account.Returns shown include the reinvestment of all dividends, but do not include the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. 10 Comparison of $10,000 Investment in Jacob Micro Cap Growth Fund vs. Indices (Unaudited) Cumulative Total Return through August 31, 2013 (Since October 16, 2012*) Jacob Micro Cap Growth Fund Institutional Class 24.86% Jacob Micro Cap Growth Fund Investor Class 24.53% Russell Microcap Growth Index 27.94% Russell 2000 Growth Index 24.78% The Russell 2000 Growth Index is an unmanaged index which is comprised of securities in the Russell 2000 Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios.The return of the index is not reduced by any fees or operating expenses. The Russell Microcap Growth Index measures the performance of the microcap growth segment of the U.S. Equity market.It includes those Russell Microcap Index companies with higher price-to-book ratios and higher forecasted growth values. This chart assumes an initial gross investment of $10,000 and reflects the fees charged on an account.Returns shown include the reinvestment of all dividends, but do not include the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. * The Fund performance is shown for the period beginning on October 16, 2012, which is when the Jacob Asset Management of New York LLC (the “Adviser”) investment team took over exclusive management of the Predecessor Fund’s portfolio. In previous years, the Predecessor Fund was managed by another investment advisory firm, and, from July 9, 2012 through October 15, 2012, it was managed by the Adviser along with the portfolio manager from the prior advisory firm. Performance information prior to October 16, 2012 is not shown, but is reflected in the Total Return figures in the Financial Highlights section of the financial statements. 11 Comparison of $10,000 Investment in Jacob Wisdom Fund vs. S&P 500® Index (Unaudited) Returns as of August 31, 2013 Annual Return One Year Three Year Since Inception* Jacob Wisdom Fund % % % S&P 500® Index % % % The Standard & Poor’s 500® Index (S&P 500®) is a capital-weighted index, representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.The return of the index is not reduced by any fees or operating expenses. This chart assumes an initial gross investment of $10,000 made on December 1, 2009 (the day the Adviser took over management of the Wisdom Fund) and reflects the fees charged on an account.Returns shown include the reinvestment of all dividends, but do not include the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. * On December 1, 2009, the Adviser took over management of the Wisdom Fund series of New Providence Investment Trust prior to the Wisdom Fund’s merger into the Jacob Wisdom Fund on February 18, 2010. Due to the change in adviser and investment technique, performance is being quoted for the period after the change in management. 12 JACOB INTERNET FUND SCHEDULE OF INVESTMENTS August 31, 2013 Shares Value COMMON STOCKS % Internet-Commerce % Bottomline Technologies, Inc.* $ Ctrip.com International Ltd.—ADR*^ eBay Inc.* Expedia, Inc. Shutterfly, Inc.* ZipRealty, Inc.* Internet-Infrastructure % Apple Computer, Inc. athenahealth Inc.*(a) Broadcom Corp.—Class A CEVA, Inc.* Cirrus Logic, Inc.* Cisco Systems, Inc. Ellie Mae, Inc.*(a) Immersion Corp.* InvenSense, Inc.*(a) iPass Inc.* IXIA* LogMeIn, Inc.*(a) Red Hat, Inc.* Salesforce.com, Inc.* SanDisk Corp. Silicon Image, Inc.* Sourcefire Inc.* Internet-Media % Facebook, Inc.* Google Inc.* Jiayuan.com International Ltd.—ADR^(a) SINA Corp.*^ Tencent Holdings Ltd. (HK) TripAdvisor Inc.* Yahoo! Inc.* Yelp! Inc.* TOTAL COMMON STOCKS (Cost $20,830,445) The accompanying notes are an integral part of these financial statements. 13 JACOB INTERNET FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2013 Shares Value SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(b) $ TOTAL SHORT TERM INVESTMENT (Cost $3,600,552) Principal INVESTMENTS PURCHASED WITH CASH Amount PROCEEDS FROM SECURITIES LENDING % Commercial Paper % $ Ottimo Funding LLC, 0.00%, Due 10/25/13(c) TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $630,875) TOTAL INVESTMENTS (Cost $25,061,872) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) All or portion of shares are on loan. (b) 7-day yield. (c) Illiquid security fair valued as delegated by the Jacob Funds’ Board of Directors. ADR American Depositary Receipt. HK Security denominated in Hong Kong dollars. Value translated into U.S. dollars. The accompanying notes are an integral part of these financial statements. 14 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2013 Shares Value COMMON STOCKS % Arts, Entertainment, and Recreation % Bally Technologies, Inc.* $ DHX Media Ltd.^ Multimedia Games Holding Co., Inc.* Biotech & Pharmaceuticals % Achillion Pharmaceuticals Inc.* Amarin Corp. PLC—ADR*^ Celldex Therapeutics, Inc.* Cempra, Inc.* Coronado Biosciences, Inc.* Curis, Inc.* Nektar Therapeutics* Tetraphase Pharmaceuticals, Inc.* Trius Therapeutics, Inc.* Energy-Exploration & Production % Carrizo Oil & Gas, Inc.* Oasis Petroleum Inc.* Triangle Petroleum Corp.* Energy-Infrastructure & Services % Chart Industries, Inc.* Financial % HomeTrust Bancshares, Inc.* Health Care Providers & Services % Capital Senior Living Corp.* Industrial % Advanced Emissions Solutions, Inc.* MasTec, Inc.* Mistras Group, Inc.* XPO Logistics, Inc.* Medical Devices % Align Technology, Inc.* The accompanying notes are an integral part of these financial statements. 15 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2013 Shares Value COMMON STOCKS—(CONTINUED) % Medical Devices—(Continued) % Derma Sciences, Inc.* $ DexCom, Inc.* Endologix, Inc.* STAAR Surgical Co.* Retail & Restaurants % Fifth & Pacific Companies, Inc.* Steven Madden, Ltd.* Tilly’s Inc.—Class A* Technology-Hardware % Cardtronics, Inc.* CEVA, Inc.* Cirrus Logic, Inc.* InvenSense, Inc.* IXIA* Technology-Software & Services % Bottomline Technologies, Inc.* Ellie Mae, Inc.* Liberty Ventures* LogMeIn, Inc.* Shutterfly, Inc.* Sourcefire Inc.* SPS Commerce, Inc.* Yelp! Inc.* TOTAL COMMON STOCKS (Cost $12,226,662) The accompanying notes are an integral part of these financial statements. 16 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2013 Shares Value SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) $ TOTAL SHORT TERM INVESTMENT (Cost $1,169,772) TOTAL INVESTMENTS (Cost $13,396,434) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADR American Depositary Receipt. PLC Public Limited Company. The accompanying notes are an integral part of these financial statements. 17 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2013 Shares Value COMMON STOCKS % Arts, Entertainment, and Recreation % DHX Media Ltd.^ $ Multimedia Games Holding Co., Inc.* Biotech & Pharmaceuticals % Achillion Pharmaceuticals Inc.* Cempra, Inc.* Coronado Biosciences, Inc.* Curis, Inc.* NovaBay Pharmaceuticals, Inc.* Tetraphase Pharmaceuticals, Inc.* Trius Therapeutics, Inc.* Energy-Exploration & Production % Triangle Petroleum Corp.* Financial % HomeTrust Bancshares, Inc.* Food & Beverages % Reed’s, Inc.* Health Care Providers & Services % Capital Senior Living Corp.* Industrial % Advanced Emissions Solutions, Inc.* CECO Environmental Corp. Energy Recovery, Inc.* Mistras Group, Inc.* MYR Group Inc.* XPO Logistics, Inc.* Medical Devices % Derma Sciences, Inc.* Endologix, Inc.* iCAD, Inc.* STAAR Surgical Co.* The accompanying notes are an integral part of these financial statements. 18 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2013 Shares Value COMMON STOCKS—(CONTINUED) % Medical Devices—(Continued) % TearLab Corp.* $ Retail & Restaurants % Natural Grocers by Vitamin Cottage, Inc.* Tilly’s Inc.—Class A* Technology-Hardware % CEVA, Inc.* Silicon Image, Inc.* Technology-Software & Services % Bottomline Technologies, Inc.* Ellie Mae, Inc.* Immersion Corp.* iPass Inc.* Jiayuan.com International Ltd.—ADR^ LogMeIn, Inc.* SPS Commerce, Inc.* ZipRealty, Inc.* TOTAL COMMON STOCKS (Cost $10,876,549) SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) TOTAL SHORT TERM INVESTMENT (Cost $236,719) TOTAL INVESTMENTS (Cost $11,113,268) % OTHER ASSETS IN EXCESS OF LIABILITIES % TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADR American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 19 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS August 31, 2013 Shares Value COMMON STOCKS % Air Freight & Logistics % United Parcel Service, Inc. (UPS)—Class B $ Beverages % Anheuser-Busch InBev NV—ADR^ The Coca-Cola Co. Diageo plc—ADR^ Commercial Banks % Banco Latinoamericano de Comercio Exterior SA^ Commercial Services & Supplies % AutoZone, Inc.* The Sherwin-Williams Co. Verisk Analytics, Inc.—Class A* Consumer Finance % American Express Co. MasterCard, Inc.—Class A Visa Inc.—Class A Consumer Non-Cyclical % Lorillard, Inc. Philip Morris International Inc. Diversified Manufacturing % Dover Corp. Food & Staples Retailing % Costco Wholesale Corp. Wal-Mart Stores, Inc. Food Products % Campbell Soup Co. Mead Johnson Nutrition Co. Unilever NV—NY Shares—ADR^ The accompanying notes are an integral part of these financial statements. 20 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2013 Shares Value COMMON STOCKS—(CONTINUED) % Health Care Equipment & Supplies % Becton Dickinson & Co. $ C.R. Bard, Inc. Hotels, Restaurants & Leisure % McDonald’s Corp. Insurance % 2 Berkshire Hathaway Inc.—Class A* The Chubb Corp. Machinery % Cummins Inc. The Toro Co. WABCO Holdings Inc.* Oil, Gas & Consumable Fuels % Exxon Mobil Corp. Southwestern Energy Co.* WPX Energy Inc.* Pharmaceuticals % Sanofi-Aventis—ADR^ Technology-Hardware & Software % Apple Computer, Inc. International Business Machines Corp. (IBM) Textiles, Apparel & Luxury Goods % Coach, Inc. Kohl’s Corp. Nike, Inc.—Class B TOTAL COMMON STOCKS (Cost $6,993,888) The accompanying notes are an integral part of these financial statements. 21 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2013 Shares Value SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) $ TOTAL SHORT TERM INVESTMENT (Cost $993,751) TOTAL INVESTMENTS (Cost $7,987,639) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADR American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 22 (This Page Intentionally Left Blank.) 23 JACOB FUNDS INC. STATEMENTS OF ASSETS AND LIABILITIES August 31, 2013 Jacob Jacob Small Cap Internet Fund Growth Fund Assets: Investments, at value (cost $25,061,872 and $13,396,434, respectively) $ $ Cash from securities lending broker (See Note 7) — Receivable for capital shares sold Receivable for investments sold — Dividend Receivable 10 Other assets Total Assets Liabilities: Payable for collateral received for securities loaned — Payable for securities purchased Payable to Adviser Payable for distribution expenses (see Note 8) Payable for capital shares repurchased — Accrued printing and mailing fees Accrued transfer agent fees Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Capital Stock $ $ Accumulated net investment loss ) ) Accumulated net realized loss on investment transactions ) ) Net unrealized appreciation on investments Total Net Assets $ $ Institutional Class(3) Net Assets $
